Upon original presentation appellant did not discuss in his brief and oral argument the exceptions reserved to the court's charge, relying, rather, upon his bills of exception which we refused to consider because they were not filed within the time required by law. He now asks consideration of the exceptions to the charge.
The trial court submitted self-defense from real and apparent danger and threats and, in addition, gave a special requested charge upon appellant's right to act upon the appearance of danger from the demonstrations of deceased as if to draw a weapon. These charges, when considered together, accorded to appellant his every right of self-defense, under the facts.
We fail to find any evidence raising the issue of defense of property. Hence, appellant's exception to the charge because of the failure to instruct the jury upon that subject is unavailing.
The charge on self-defense is not subject to the exception that it cast upon appellant a greater burden than that authorized by law. The jury were repeatedly told that the circumstances must be viewed from the standpoint of the appellant as they appeared to him at the time.
Believing a proper disposition was made of the case originally, the motion for rehearing is overruled.
Opinion approved by the Court.
                        REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.